DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/08/2021 has been entered.
 

Response to Arguments
Rejections under 35 USC 103:
Applicant’s Argument: Applicant argues beginning on page 4 of the remarks filed 12/03/2020 that Ahn does not teach detecting the UE device is out of coverage, thus Ahn cannot perform any process in response to detecting the UE device is out of coverage much less selecting a first set of resources.  Secondary reference Lindoff fails to teach the feature missing in Ahn. Lindoff describes an OoC device utilizing pre-configured resources previously received and does not teach “selecting […] resources from the multiple sets, the first set having a resource priority corresponding to the communication priority” as claimed.
Examiner’s Response: Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive.
Examiner notes that the rejection has been modified such that the disclosure by Lindoff is now being modified by Ahn, however Examiner maintains the positions that these references may be combined to teach the steps of the claimed invention.

Examiner also notes that the claim does not teach a set of steps performed “in response to” the device detected as being not out of coverage, thus the placement of the phrase “in response to detecting the UE device is out of coverage” does not alter the interpretation as this step can occur anywhere. In the previous rejection, it still would have been an obvious modification to specify in Ahn that a detection is performed at some time before using the stored resources as the devices are shown to be out of coverage, thus it would not have destroyed or taught away from Ahn to teach that a detection may be done of coverage prior to using D2D resources since there is no claimed step in response to an alternative outcome to the detection. Further, the claim did not recite that the steps responsive to “Detecting the UE device is out of coverage” are only performed in response to this detection. In other words, the claim does not restrict the steps to only being performed in response to this detection, thus it can be performed in many different scenarios as well.  It would not destroy or fundamentally teach away from Ahn to add a step of coverage detection. For clarity of the record, Examiner applies the references 
Examiner recommends incorporating subject matter from ¶0034-35 which teaches how resources are partitioned based on commercial and public safety use i.e. resources for devices not using public safety are restricted to second priority set, whereas the public safety usage has access to a first priority set and the second priority set.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff et al. (“Lindoff”) (US 20160255515 A1, effective filing date of Provisional application 61/898,084 filed Oct. 31, 2013) in view of Ahn et al. (“Ahn”) (US 20130114531 A1).



A user equipment (UE) device in a cellular communication system comprising: a memory configured to store multiple sets of device-to-device (D2D) time- frequency resources [Figure 9, ¶0085, UE as in Figure 10, ¶0087 has stored granted D2D resources and preconfigured D2D resources as in ¶0064, the resources as granted and known by the UE considered a second stored set and the preconfigured considered a first stored set previously signaled by the network, and either can be used in OoC scenarios ¶0085]; 
and a controller configured to perform D2D communication within a D2D group including the UE device [¶0085 see Figure 9 step 930 D2D with group e.g. groups shown in Figure 1 see devices C and D], wherein the controller is further configured to perform the processes of: 
identifying a communication of the D2D group [¶0085. D2D transmission to be performed thus D2D communication identified],
in response to detecting the UE device is out of coverage, selecting a first set of D2D time-frequency resources from the multiple sets [¶0085, detect in 920 of Figure 9 if out of coverage, and in response select the pre-configured resources for D2D from the sets including granted resources and pre-configured resources as granted resources may also be further used in OoC]; selecting a part of the first set as D2D time-frequency resources used for the D2D communication [¶0085 uses pre-configured resources for D2D, see Figure 1 wherein performed within a group of D2D devices ¶0054 devices C and D out of coverage use pre-configured D2D resources to communicate].
Lindoff teaches a pre-configured set of resources for use in D2D outside the coverage but does not expressly teach sets comprising further sets associated with a priority, however Lindoff can be modified such that the resource sets such as the pre-configured resources and granted resources comprise multiple sets of various priorities as in Ahn who teaches configuring resource sets for D2D wherein each of the multiple sets for which a resource priority is preconfigured [¶0083-93 and further in ¶0098-105 of Ahn, wherein devices are configured into CID group, a certain CID group of devices corresponds to particular resources in Figure 6, Figure 8 for D2D, wherein CID groups are allocated based on priority of the devices / communication and the corresponding resources also comprise a priority, resources mapped to the CID group based on priority of the CID group, ¶0065 for use in D2D outside of coverage see ¶0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindoff such that the pre-configured and granted resource sets, both of which can be used for D2D in OoC in Lindoff as in ¶0085, are modified to include partitions i.e. first set and second set corresponding to priority of the transmission. Lindoff does not teach specific priorities however it would have been obvious to modify the resource set configured for OoC to include groups pertaining to specific priorities which are used in response to a D2D signal of a corresponding priority as in Ahn to reduce resource collision by flexibly managing resources and guaranteeing preferential access to a device having a high priority communication while avoiding reduction in communication range ¶0012-13.
Lindoff teaches selecting preconfigured D2D resources when it is detected that the device is out of coverage but does not teach identifying and selecting specific resources to meet a communication priority however Ahn teaches
identifying a communication priority of the D2D group [¶0098-105, devices are configured i.e. identify a CID group to which they belong based on priority of communication and know from which resources to select for D2D based on the CID thus considered to identify the CID and thus the communication priority as CID group 0A is high priority compared to CID group 1 for ordinary priority communication]; 
and selecting a first set of D2D time-frequency resources from the multiple sets, wherein the first set having a resource priority corresponding to the communication priority [selection of resource group based on CID label, ¶0098-105, CID corresponds to specific RTS and CTS i.e. D2D resources more generally, and these are resources which are of higher priority than others, see 810 in Figure 8 ¶0101, of multiple resource sets for RTS of varying priorities e.g. 811, 871].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindoff such that the pre-configured and granted resource sets, both of which can be used for D2D in OoC in Lindoff as in ¶0085, are modified to include partitions i.e. first set and second set corresponding to determined priority of the transmission and are selected based on the priority. Lindoff does not teach specific priorities however it would have been obvious to modify the 

Regarding claim 2, Lindoff teaches:
A method performed at a user equipment (UE) device in a cellular communication system [Figure 9, ¶0085-87, UE as in Figure 10]  the method comprising: storing multiple sets of device-to-device (D2D) time-frequency resources [Figure 9, ¶0085, UE as in Figure 10 has stored granted D2D resources and preconfigured D2D resources as in ¶0064, the resources as granted and known by the UE considered a second stored set and the preconfigured considered a first stored set previously signaled by the network, and either can be used in OoC scenarios ¶0085];
identifying a communication of a D2D group including the UE device [¶0085, D2D transmission to be performed thus D2D communication identified by the device performing Figure 9 for a group see Figure 1 C and D],
in response to detecting the UE device is out of coverage, selecting a first set of D2D time-frequency resources from the multiple sets  [¶0085, detect in 920 of Figure 9 if out of coverage, and in response select the pre-configured resources for D2D from the sets including granted resources and pre-configured resources as granted resources may be further used in OoC]; selecting a part of the first set as D2D time-frequency resources used for the D2D communication; and performing the D2D communication with the part of the first set within the D2D group [¶0085 uses pre-configured resources for D2D, see Figure 1 wherein performed within a group of D2D devices ¶0054 devices C and D out of coverage use pre-configured D2D resources to communicate].
[¶0083-93 of Ahn, wherein devices are configured into CID group, a certain CID group of devices corresponds to particular resources in Figure 6, Figure 8 ¶0109-105 for D2D, wherein CID groups are allocated based on priority and resources comprise a priority, resources mapped to the CID group based on priority of the CID group, ¶0065 for use in D2D outside of coverage see ¶0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindoff such that the pre-configured and granted resource sets, both of which can be used for D2D in OoC in Lindoff as in ¶0085, are modified to include partitions i.e. first set and second set corresponding to priority of the transmission. Lindoff does not teach specific priorities however it would have been obvious to modify the resource set configured for OoC to include groups pertaining to specific priorities which are used in response to a D2D signal of a corresponding priority as in Ahn to reduce resource collision by flexibly managing resources and guaranteeing preferential access to a device having a high priority communication while avoiding reduction in communication range ¶0012-13.
Lindoff teaches selecting preconfigured D2D resources when it is detected that the device is out of coverage but does not teach identifying and selecting specific resources to meet a communication priority however Ahn teaches
identifying a communication priority of the D2D group [¶0098-105, devices are configured i.e. identify a CID group to which they belong based on priority of communication and know from which resources to select for D2D based on the CID thus considered to identify the CID and thus the communication priority as CID group 0A is high priority compared to CID group 1 for ordinary priority communication]; 
and selecting a first set of D2D time-frequency resources from the multiple sets, the first set having a resource priority corresponding to the communication priority [selection of resource group based on CID label, ¶0098-105, CID corresponds to specific RTS and CTS i.e. D2D resources more generally, and these are resources which are of higher priority than others, see 810 in Figure 8 ¶0101, of multiple resource sets for RTS of varying priorities e.g. 811, 871].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindoff such that the pre-configured and granted resource sets, both of which can be used for D2D in OoC in Lindoff as in ¶0085, are modified to include partitions i.e. first set and second set corresponding to determined priority of the transmission and are selected based on the priority. Lindoff does not teach specific priorities however it would have been obvious to modify the resource set configured for OoC to include groups pertaining to specific priorities which are used in response to a D2D signal of a corresponding priority as in Ahn to reduce resource collision by flexibly managing resources and guaranteeing preferential access to a device having a high priority communication while avoiding reduction in communication range ¶0012-13, for example when communication required is low latency for faster data transmission ¶0089 and Ahn additionally teaches that these resources can be selected by devices for D2D when the devices are found to be outside of communication coverage thus further making this an obvious combination of prior art elements according to known techniques see ¶0043.

Regarding claim 3, Lindoff teaches:
An apparatus for controlling a user equipment (UE) device in a cellular communication system comprising: a memory electrically connected to a controller; and the controller, wherein the controller is configured to perform the process [Figure 9, ¶0085-87, UE as in Figure 10] of: storing multiple sets of device-to-device (D2D) time-frequency resources [Figure 9, ¶0085, UE as in Figure 10 has stored granted D2D resources and preconfigured D2D resources as in ¶0064, the resources as granted and known by the UE considered a second stored set and the preconfigured considered a first stored set previously signaled by the network, and either can be used in OoC scenarios ¶0085];
 identifying a communication of a D2D group including the UE device [¶0085, D2D transmission to be performed thus D2D communication identified by the device performing Figure 9, for group e.g. Figure 1 C and D],
[¶0085, detect in 920 of Figure 9 if out of coverage, and in response select the pre-configured resources for D2D from the sets including granted resources and pre-configured resources as granted resources may be further used in OoC]; selecting a part of the first set as D2D time-frequency resources used for the D2D communication; and performing the D2D communication with the part of the first set within the D2D group [¶0085 uses selected pre-configured resources for D2D, see Figure 1 wherein performed within a group of D2D devices ¶0054 devices C and D out of coverage use pre-configured D2D resources to communicate].
Lindoff teaches a pre-configured set of resources for use in D2D outside the coverage but does not expressly teach sets comprising further sets associated with a priority, however Lindoff can be modified such that the preconfigured resources comprise multiple sets of various priorities as in Ahn who teaches configuring resource sets for D2D wherein each of the multiple sets for which a resource priority is preconfigured [¶0083-93 of Ahn, wherein devices are configured into CID group, a certain CID group of devices corresponds to particular resources in Figure 6, Figure 8 ¶0098-105 for D2D, wherein CID groups are allocated based on priority and resources comprise a priority, resources mapped to the CID group based on priority of the CID group, ¶0065 for use in D2D outside of coverage see ¶0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindoff such that the pre-configured and granted resource sets, both of which can be used for D2D in OoC in Lindoff as in ¶0085, are modified to include partitions i.e. first set and second set corresponding to priority of the transmission. Lindoff does not teach specific priorities however it would have been obvious to modify the resource set configured for OoC to include groups pertaining to specific priorities which are used in response to a D2D signal of a corresponding priority as in Ahn to reduce resource collision by flexibly managing resources and guaranteeing preferential access to a device having a high priority communication while avoiding reduction in communication range ¶0012-13.
Lindoff teaches selecting preconfigured D2D resources when it is detected that the device is out of coverage but does not teach identifying and selecting specific resources to meet a communication priority however Ahn teaches
[¶0098-105, devices are configured i.e. identify a CID group to which they belong based on priority of communication and know from which resources to select for D2D based on the CID thus considered to identify the CID and thus the communication priority as CID group 0A is high priority compared to CID group 1 for ordinary priority communication]; 
and selecting a first set of D2D time-frequency resources from the multiple sets, wherein the first set having a resource priority corresponding to the communication priority [selection of resource group based on CID label, ¶0098-105, CID corresponds to specific RTS and CTS i.e. D2D resources more generally, and these are resources which are of higher priority than others, see 810 in Figure 8 ¶0101, of multiple resource sets for RTS of varying priorities e.g. 811, 871].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindoff such that the pre-configured and granted resource sets, both of which can be used for D2D in OoC in Lindoff as in ¶0085, are modified to include partitions i.e. first set and second set corresponding to determined priority of the transmission and are selected based on the priority. Lindoff does not teach specific priorities however it would have been obvious to modify the resource set configured for OoC to include groups pertaining to specific priorities which are used in response to a D2D signal of a corresponding priority as in Ahn to reduce resource collision by flexibly managing resources and guaranteeing preferential access to a device having a high priority communication while avoiding reduction in communication range ¶0012-13, for example when communication required is low latency for faster data transmission ¶0089 and Ahn additionally teaches that these resources can be selected by devices for D2D when the devices are found to be outside of communication coverage thus further making this an obvious combination of prior art elements according to known techniques see ¶0043.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marinier et al. US 20160183276 A1 ¶0012, ¶0105.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478